Citation Nr: 1727422	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation for a left knee anterior cruciate ligament (ACL) and medial meniscus tear in excess of 10 percent disabling from June 10, 2012 to June 4, 2014, and from October 1, 2014. 

2. Entitlement to an initial evaluation for a right shoulder strain in excess of 10 percent disabling.

3. Entitlement to an initial evaluation for degenerative disc disease, lumbar spine, in excess of 10 percent disabling.

4. Entitlement to an initial compensable evaluation for hemorrhoids.

5. Entitlement to an initial compensable evaluation for a transient tic disorder. 

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2012. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO), granting, inter alia, service connection for left knee patellofemoral pain syndrome with a noncompensable evaluation; a right shoulder strain at 10 percent disabling; degenerative disc disease, lumbar spine, at 10 percent disabling; hemorrhoids with a noncompensable evaluation; and a transient tic disorder with a noncompensable evaluation. All claims had effective dates of June 10, 2012.

An interim January 2015 rating decision recharacterized the Veteran's rating for left knee patellofemoral pain syndrome to a left knee ACL and medical meniscus repair, and increased the Veteran's rating from noncompensable to 10 percent disabling, effective June 10, 2012. 

The Board notes that the Veteran's left knee is currently evaluated at 100 percent disabling from June 5, 2014 to September 30, 2014 on a temporary basis for surgery and convalescence. In an interim January 2015 rating decision, the RO granted the Veteran's appeal to extend his period of convalescence through September 30, 2014, which is considered a total grant of benefits on appeal. Accordingly, that time period is not before the Board. 

While the Veteran filed an August 2015 application for TDIU based on disabilities currently on appeal (for which an appeal has been initiated, but not perfected), Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating. As the matter of TDIU has been explicitly raised in the context of the present appeal before the Board, it has been included as a separate issue above. 

In response to VA correspondence, the Veteran stated in September 2014 his belief that he had an ongoing appeal for his service-connected left shoulder strain. The Veteran's claim for his left shoulder was last adjudicated in the August 2012 rating decision. The Veteran's November 2012 Supplemental Claim for Compensation was interpreted to be an NOD to the August 2012 rating decision, but the Veteran's left shoulder claim is not listed. Though he listed his left shoulder in a May 2014 NOD, this was filed outside of the allowable one year period. See 38 C.F.R. § 20.302(a). Because an NOD for the Veteran's left shoulder claim was not filed within one year of the August 2012 rating decision, remand pursuant to Manlicon v. West, 12 Vet. App. 238 (1999), is not necessary.

[The Board notes that, as a result of the procedural actions described in the previous paragraph, the Veteran does not have an ongoing appeal for an increased rating for the service-connected left shoulder strain.  Therefore, if the Veteran believes that the current disability evaluation for his left shoulder strain does not accurately reflect the severity of this condition and he wishes to obtain a higher evaluation, he should file a claim with the RO explaining that his condition has worsened and providing any available evidence of that fact if possible.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

The Veteran requested a Board videoconference hearing on his February 2015 substantive appeal, and most recently again in an October 2016 statement. This hearing was scheduled for June 2017; the Veteran did not appear.  However, notice of the scheduled videoconference hearing was sent in May 2017 to the Veteran's old address of record; VA was previously notified of the Veteran's new address pursuant to a May 2017 VA Form 21-22. The Board finds that VA failed to properly notify the Veteran of the scheduled hearing. See 38 C.F.R. § 20.704(b). Because videoconference hearings are scheduled by the RO, remand is required for the hearing to be rescheduled with proper notice provided to the Veteran.

Lastly, the Veteran appointed Disabled American Veterans (DAV) as his representative in May 2017. To date, DAV has not been afforded the opportunity to provide an informal hearing presentation (IHP), or a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal. If a hearing is not conducted, the AOJ must ensure that the Veteran and his representative are afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal. See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ must schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures. The AOJ must notify the Veteran (at his most current address) and his representative of the date and time thereof. 

2. If a hearing is not conducted for any reason, the AOJ must provide the Veteran's representative the opportunity to submit an informal hearing presentation (IHP), VA Form 646 (Statement of Accredited Representative in Appealed Case), and/or argument and evidence on the Veteran's behalf.

3. Thereafter, the AOJ should return the claims file to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).


